Name: Commission Regulation (EC) No 2133/98 of 5 October 1998 concerning applications for export licences for rice and broken rice with advance fixing of the refund
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product;  international trade;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities6. 10. 98 L 269/11 COMMISSION REGULATION (EC) No 2133/98 of 5 October 1998 concerning applications for export licences for rice and broken rice with advance fixing of the refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), Having regard to Commission Regulation (EC) No 1162/ 95 (3), as last amended by Regulation (EC) No 444/98 (4), and in particular the second subparagraph of Article 7(4) thereof, Whereas Article 7(4) of Regulation (EC) No 1162/95 provides, where this paragraph is specifically referred to when an export refund is fixed, for an interval of three working days between the day of submission of applica- tions and the granting of export licences with advance fixing of the refund and provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported; whereas Commission Regulation (EC) No 2058/98 (5) fixes refunds under the procedure provided for in the abovementioned paragraph for 3 000 tonnes; Whereas the quantities applied for on 1 October 1998 are in excess of the available quantity of 3 000 tonnes; whereas a percentage reduction should therefore be fixed for export licence applications submitted on 1 October 1998; Whereas, in view of its purpose, this Regulation should take effect from the day of its publication in the Official Journal of the European Communities, HAS ADOPTED THIS REGULATION: Article 1 Applications for export licences for rice and broken rice with advance fixing of the refund submitted under Regu- lation (EC) No 2058/98 on 1 October 1998 shall give rise to the issue of licences for the quantities applied for to which a percentage reduction of 14,68 % has been applied. Article 2 Applications for export licences for rice and broken rice submitted from 2 October 1998 shall not give rise to the issue of export licences pursuant to Regulation (EC) No 2058/98. Article 3 This Regulation shall enter into force on 6 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 265, 30. 9. 1998, p. 4. (3) OJ L 117, 24. 5. 1995, p. 2. (4) OJ L 56, 26. 2. 1998, p. 12. (5) OJ L 264, 29. 9. 1998, p. 36.